        Case 3:16-cv-04067-WHO Document 255 Filed 02/05/21 Page 1 of 5




 1    STEVE W. BERMAN (Pro Hac Vice)                          MEREDITH R. DEARBORN
      HAGENS BERMAN SOBOL SHAPIRO LLP                         GABRIEL R. SCHLABACH
 2    1301 2nd Avenue, Suite 2000                             PAUL, WEISS, RIFKIND, WHARTON &
      Seattle, WA 98101                                       GARRISON LLP
 3    Telephone: (206) 623-7292                               943 Steiner Street
      Facsimile: (206) 623-0594                               San Francisco, CA 94117
 4    Email: steve@hbsslaw.com                                Telephone: (415) 223-7300
                                                              Facsimile: (415) 223-7420
 5    ROBERT B. CAREY (Pro Hac Vice)                          mdearborn@paulweiss.com
      MICHELLA A. KRAS (Pro Hac Vice)                         gschlabach@paulweiss.com
 6    HAGENS BERMAN SOBOL SHAPIRO LLP
      11 West Jefferson, Suite 1000                           KAREN L. DUNN
 7    Phoenix, Arizona 85003                                  WILLIAM A. ISAACSON
      Telephone: (602) 840-5900                               KYLE N. SMITH
 8    Facsimile: (602) 840-3012                               PAUL, WEISS, RIFKIND, WHARTON &
      Email: rob@hbsslaw.com                                  GARRISON LLP
 9           michellak@hbsslaw.com                            2001 K Street, NW
                                                              Washington, DC 20006
10    [Additional Counsel on Next Page]                       Telephone: (202) 223-7300
                                                              Facsimile: (202) 223-7420
11    Attorneys for Plaintiffs Vicky Maldonado and            kdunn@paulweiss.com
      Justin Carter                                           wisaacson@paulweiss.com
12                                                            ksmith@paulweiss.com

13                                                            Attorneys for Defendants Apple Inc.,
                                                              AppleCare Service Company, Inc., and Apple
14                                                            CSC Inc.

15
                                        UNITED STATES DISTRICT COURT
16
                                     NORTHERN DISTRICT OF CALIFORNIA
17
                                              SAN FRANCISCO DIVISION
18
     VICKY MALDONADO AND JUSTIN                                 No. 3:16-cv-04067-WHO
19   CARTER, individually and on behalf of
     themselves and all others similarly situated,               Related Case:
20                                                               English v. Apple Inc. et al.
                                                Plaintiffs,      Case No. 3:14-cv-01619-WHO
21
              v.                                                 STIPULATION AND ORDER
22
                                                                 MODIFYING DEADLINE TO FILE
     APPLE INC., APPLECARE SERVICE                               RESPONSE TO AND REPLY IN
23
     COMPANY, INC., AND APPLE CSC INC.                           SUPPORT OF MOTION TO DECERTIFY
24
                                              Defendants.        [Civil L.R. 6-2]
25
                                                                 Judge: William H. Orrick
26                                                               Courtroom: 2, 17th Floor

27                                                               Complaint Filed: July 20, 2016
                                                                 Trial Date: August 16, 2021
28
     STIPULATION AND ORDER RE
     DEADLINES - Case No. 3:16-cv-04067-WHO
        Case 3:16-cv-04067-WHO Document 255 Filed 02/05/21 Page 2 of 5




 1   SHANA E. SCARLETT (SBN 217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Avenue, Suite 202
     Berkeley, California 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   Email: shanas@hbsslaw.com

 5   RENEE FAGEN KENNEDY (Pro Hac Vice)
     P.O. Box 2222
 6   Friendswood, Texas 77549
     Telephone: (832) 428-1552
 7   Email: kennedyrk22@gmail.com

 8   Attorneys for Plaintiffs Vicky Maldonado and
     Justin Carter
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE
     DEADLINES - Case No. 3:16-cv-04067-WHO
        Case 3:16-cv-04067-WHO Document 255 Filed 02/05/21 Page 3 of 5




 1           Pursuant to Civil Local Rule 6-2, Plaintiffs Vicky Maldonado and Justin Carter and

 2   Defendants Apple Inc., AppleCare Service Company, Inc., and Apple CSC Inc. stipulate as

 3   follows:

 4           WHEREAS, on June 2, 2020, the Court held a Case Management Conference (ECF No.

 5   211);

 6           WHEREAS, the Court ordered that “Daubert/Dispositive motions” be heard by April 7,

 7   2021 (ECF No. 211);

 8           WHEREAS, the Court extended the deadline to file “Daubert/Dispositive motions” from

 9   January 15, 2021 to January 22, 2021, at Plaintiffs’ request (ECF Nos. 208, 211, 236);

10           WHEREAS, on January 22, 2021, Plaintiffs filed four Daubert motions and Defendants

11   filed four Daubert motions and a Motion to Decertify (ECF Nos. ECF Nos. 239-243, 247-250);

12           WHEREAS, because Plaintiffs brought in supplemental attorneys to help respond to

13   Defendants’ five extensive and fact intensive motions, and those supplemental attorneys need

14   additional time to become familiar with the facts, history, and experts in the case, Plaintiffs require

15   an additional week to file their response to Defendants’ Motion to Decertify (Kras Decl. ¶¶ 2-5);

16           WHEREAS, the parties have conferred and agreed to move the deadline to file the response

17   to the Motion to Decertify from February 19, 2021 to February 26, 2021, and, to give Defendants

18   sufficient time to reply, move the deadline to file the reply in support of the Motion to Decertify

19   from March 19, 2021 to March 26, 2021 (Kras Decl. ¶¶ 6-8);

20           WHEREAS, the parties are not requesting to extend the deadline to file the Daubert motion

21   responses and replies, and those deadlines will therefore remain as February 19, 2021 and March

22   19, 2021, respectively;

23           WHEREAS, the parties request that the Court extend the deadline to file the response to the

24   Motion to Decertify from February 19, 2021 to February 26, 2021, and the deadline to file the reply

25   in support of the Motion to Decertify from March 19, 2021 to March 26, 2021 (Kras Decl. ¶ 9);

26           WHEREAS, the parties are prepared to proceed with the scheduled April 7, 2021 hearing
27   date for the Daubert motions and Motion to Decertify, or to proceed on an alternative later date

28   should the Court request (Kras Decl. ¶ 8);
     STIPULATION AND ORDER RE
     DEADLINES - Case No. 3:16-cv-04067-WHO
                                                      1
          Case 3:16-cv-04067-WHO Document 255 Filed 02/05/21 Page 4 of 5




 1             WHEREAS, the parties’ request to extend the Motion to Decertify response and reply

 2    deadlines does not alter the trial date, the deadlines to file the oppositions to or replies in support of

 3    the Daubert motions, or any other deadline already fixed by the Court (Kras Decl. ¶¶ 8, 10);

 4             WHEREAS, the pretrial schedule has been modified eleven times (see Dkt. Nos. 76, 88, 92,

 5    94, 150, 158, 164, 178, 196, 211) (Kras Decl. ¶ 11);

 6             WHEREAS, the parties do not make this request for delay or any other improper purpose

 7    (Kras Decl. ¶ 12).

 8             THEREFORE, IT IS HEREBY AGREED AND STIPULATED, subject to the Court’s

 9    approval, that the deadline for Plaintiffs to file the response to the Motion to Decertify is moved

10    from February 19, 2021 to February 26, 2021, and the deadline for Defendants to file the reply in

11    support of the Motion to Decertify is moved from March 19, 2021 to March 26, 2021.

12      DATED: February 5, 2021                             HAGENS BERMAN SOBOL SHAPIRO LLP

13                                                          By /s/ Steve W. Berman
                                                              Steve W. Berman
14
                                                              Attorneys for Plaintiffs
15                                                            Vicky Maldonado and Justin Carter

16      DATED: February 5, 2021                             PAUL, WEISS, RIFKIND, WHARTON &
                                                            GARRISON LLP
17
                                                            By /s/ Karen L. Dunn
18
                                                              Karen L. Dunn
19                                                            Attorneys for Defendants
                                                              Apple Inc., AppleCare Service Company,
20                                                            Inc., and Apple CSC Inc.
21

22         PURSUANT TO STIPULATION, IT IS SO ORDERED, as modified: the hearing on the
23         motion to decertify will be continued to April 14, 2021 at 2 p.m..

24
           Date: February 5, 2021
25                                                            ____________________________________
                                                              Hon. William H. Orrick
26                                                            United States District Judge
27

28
     STIPULATION AND ORDER RE
     DEADLINES - Case No. 3:16-cv-04067-WHO           -2-
          Case 3:16-cv-04067-WHO Document 255 Filed 02/05/21 Page 5 of 5




 1
                                              ECF ATTESTATION
 2
               I, Steve W. Berman, am the ECF User whose ID and password are being used to file this
 3
      document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Karen L. Dunn,
 4
      counsel of record for Defendants, has concurred in this filing.
 5
      Dated: February 5, 2021                       HAGENS BERMAN SOBOL SHAPIRO LLP
 6

 7
                                                    By: /s/ Steve W. Berman
 8                                                      Steve W. Berman
                                                        Attorneys for Plaintiffs
 9                                                      Vicky Maldonado and Justin Carter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE
     DEADLINES - Case No. 3:16-cv-04067-WHO         -3-
